DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Response to Amendment
Applicant’s amendment dated 11/15/2021, in which claims 1, 3, 5, 7-11,13-15,17, 19-20 were amended, claims 2, 4, 6, 12, 16 were cancelled, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-11, 13-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the base of the semiconductor substrate” in lines 12 and 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 further recites “the columns of the semiconductor substrate” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim because previous limitations only recites “columns in the semiconductor substrate” but not recites any “columns of the semiconductor substrate.” 

Regarding claim 3, claim 3 recites “wherein the protective layer is directly adjacent to and provided directly on the top surface of the semiconductor substrate.” However, claim 1 on which claim 3 depends requires the top surface of the semiconductor substrate is etched to form trenches and to form columns: “etching away a portion of the semiconductor substrate not protected by the oxide layer to form trenches at exposed portions of a top surface of the semiconductor substrate not protected by the oxide layer, and to form columns in the semiconductor substrate.” It is unclear how the protective layer is directly adjacent to and provided directly on the top surface of the semiconductor substrate if the top surface of the semiconductor substrate is removed prior to depositing the protective layer.
Claim 3 further recites the limitation “the hard mask layer” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, claim 9 recites “wherein a second surface of the semiconductor substrate comprises a base of the semiconductor substrate.” The limitation makes no sense. It is unclear how a surface which is a 2D feature can comprise a base of the semiconductor substrate which is a 3D feature. 
Claim 9 further recites the limitation “the columns of the semiconductor substrate” in lines 17-18. There is insufficient antecedent basis for this limitation in the claim because previous limitations only recites “columns in the semiconductor substrate” but not recites any “columns of the semiconductor substrate.”

Regarding claim 13, claim 13 recites “wherein during the thermally oxidizing, the first surface of the semiconductor substrate is located at a distal end of a column of the columns of the semiconductor substrate.” As stated in the rejection of claim 9 above, there is insufficient antecedent basis for the limitation “the columns of the semiconductor substrate” in the claim because previous limitations only recites “columns in the semiconductor substrate” but not recites any “columns of the semiconductor substrate.” In addition, claim 9 recites the step of forming “columns in the semiconductor substrate” after the step of “thermally oxidizing.” Thus, even if “the columns of the semiconductor substrate” is interpreted as the columns in the semiconductor substrate, the columns have not been formed during the thermally oxidizing so it is unclear how the first surface of the semiconductor substrate is located at a distal end of a column of the not yet existed columns of the semiconductor substrate. 
Claim 13 further recites “the second surface is located at the base of the semiconductor substrate” while claim 9 recites “a second surface of the semiconductor substrate comprises a base of the semiconductor substrate.” Those limitations are contradicted with each other.  

Regarding claim 17, claim 17 recites “wherein the hard mask layers are positioned at distinct, disparate locations along column surfaces of the semiconductor substrate and a first hard mask layer of the hard mask layers is separate from a second hard mask layer of the hard mask layers prior to the etching”. The specification does not provide any definition of the term “column surfaces of the semiconductor substrate”. Also, as best understood from Applicant’s Fig. 1 and Fig. 2, prior to the etching (Fig. 1), no column has been formed. Thus, it is unclear what “column surfaces of the semiconductor substrate” means.
Claim 17 further recites “thermally oxidizing the semiconductor substrate to replenish the hard mask layer.” It is unclear whether the hard mask layer refers to the first hard mask layer, the second hard mask layer or another hard mask layer. As best understood, after the etching step, the thin hard mask layers are removed (Fig. 3) and a new hard mask layers are formed (Fig. 7). Thus, it appears the hard mask layer recited in the above limitation refers to another hard mask layer and thus the above limitation recites incorrect antecedent basis for the hard mask layer.
Claim 17 further recites “wherein the hard mask layers are positioned on the column surfaces of the semiconductor substrate, and wherein the column surfaces comprise respective top surfaces of columns, wherein the respective top surfaces of columns are distal from locations at which the columns extend from the base of the semiconductor substrate.” There is insufficient antecedent basis for the limitation “the base” in the claim. In addition, it is unclear “the hard mask layers” in this limitation refer to the hard mask layers of the etching step or the hard mask layer of the thermally oxidizing step. Also, claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 17 recites the “columns” but does not recite how the columns is formed/defined.

Regarding claim 19, claim 19 recites the limitation “the surface of the semiconductor substrate”. There is insufficient antecedent basis for this limitation in the claim.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7-11, 13-15, 17-20 have been considered but are moot in view of the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822